Title: From John Quincy Adams to Abigail Smith Adams, 24 August 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				N. 94.
					My dear Mother.
					Ealing 24. August 1816.
				
				I shall send you by the earliest opportunity the newly published numbers of the Edinburgh and Quarterly Reviews; but unless you read Cobbett’s New-York Register, you will not have the key to the secret History of those works—There are now three very distinct parties in this Country—Tories, or the Ministerial party—Whigs—and Reformers—The Quarterly Review is the Literary instrument of the first—The Edinburgh Review of the Second—and Cobbett’s Register of the third—This party, still deeply depressed, and having no leader but Sir Francis Burdett, who seems at this moment to shrink from the Post, will however, if Events should continue to follow their present impulse, rise upon the ruins of both the others—The taxes are breaking the back of the Nation. The Revenue itself has begun to shew symptoms of decay—They are not yet unequivocal, but if they continue and increase, the funding system cannot stand the shock that will soon ensue. The Nation must compound with its Creditors—The Tories still hold out stoutly against this, and struggle for further taxation. The whigs faintly resist the idea of a national bankruptcy, and vaguely talk of œconomy, retrenchment, reduced establishments, and the necessity of a general sacrifice, to bear equally upon the funds and the lands. The reformers alone speak out boldly, that the interest of the debt must be reduced—But then they add that the Sinecures, Pensions and Rotten Boroughs must go too—Of the three parties the whigs are now the weakest. Their principles give them no plausible remedy for the evils of the day—They offer nothing but palliatives. The reformers call aloud for the knife—The Patient shudders at the thought of the Operation, but as the mortification spreads and approaches the vital parts, he begins to feel that the alternative is life. You will see the Resolutions, passed unanimously last Wednesday, by the People of the City of London—neither whigs nor Tories, dared to raise their voices at that meeting. A Petition to the Regent was voted which it is well known he will not receive—But if similar meetings take place in other parts of the Country, they will tend at once to manifest and to increase the strength of the Reformers—There will probably be serious occurrences at the next Session of Parliament. I have no time to enlarge—We are well, and over faithfully your’s
				
					A.
				
				
			